MEMORANDUM DECISION
                                                                  Feb 03 2015, 6:36 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
J. Grant Tucker                                           Gregory F. Zoeller
Jones Patterson & Tucker                                  Attorney General of Indiana
Columbus, Indiana
                                                          Jesse R. Drum
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Travis J. Monroe,                                        February 3, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         03A04-1408-CR-368
        v.                                               Appeal from the Bartholomew
                                                         Superior Court.
                                                         The Honorable Kathleen Tighe
State of Indiana,                                        Coriden, Judge.
Appellee-Plaintiff                                       Cause No. 03D02-1212-CM-6450




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 03A04-1408-CR-368 | February 3, 2015   Page 1 of 4
[1]   Travis Monroe appeals his conviction for Possession of Paraphernalia, 1 a class

      A misdemeanor. He argues that there was insufficient evidence to support the

      conviction. Finding sufficient evidence, we affirm.


                                                     Facts
[2]   On November 30, 2012, Monroe was a passenger in James Rush’s truck.

      Bartholomew County Sheriff’s Officer Kraig Weisner (Officer Kraig) stopped

      Rush for speeding and failing to signal while changing lanes. Rush was driving

      with a suspended license and was arrested for driving while intoxicated.


[3]   Officer Kraig asked Monroe to exit the truck, and, when he did so, the officer

      noticed a corncob pipe on the floorboard of the vehicle where Monroe’s feet

      had been. Officer Kraig noticed that the pipe smelt of burnt marijuana. At this

      point, Officer Kris Weisner (Officer Kris) had arrived at the scene to assist with

      the traffic stop. Officer Kraig gave him the pipe to field test; it tested positive

      for marijuana. Officer Kraig testified at trial that he then asked Monroe who

      the pipe belonged to and that Monroe stated that it was his. He then asked

      Monroe what was in the pipe; Monroe told him it was tobacco. Officer Kraig

      testified that when he asked him what type of tobacco, to which Monroe

      responded, “you know what type it is, something to that affect.” Tr. p. 8.




      1
          Indiana Code § 35-48-4-8.3(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 03A04-1408-CR-368 | February 3, 2015   Page 2 of 4
[4]   On December 18, 2012, the State charged Monroe with class A misdemeanor

      possession of paraphernalia. Monroe’s bench trial took place on July 2, 2014,

      and the trial court found him guilty and sentenced him to one year in the

      Bartholomew County Jail, suspended to probation. Monroe now appeals.


                                   Discussion and Decision
[5]   Monroe argues that there was insufficient evidence to support his conviction for

      possession of paraphernalia. When reviewing challenges to the sufficiency of

      the evidence, we do not reweigh the evidence or judge the credibility of the

      witnesses. Bond v. State, 925 N.E.2d 773, 781 (Ind. Ct. App. 2010). Rather, we

      consider only the evidence most favorable to the verdict and the reasonable

      inferences drawn therefrom, and we will affirm if the evidence and those

      inferences constitute substantial evidence of probative value to support the

      verdict. Id. Reversal is appropriate only when a reasonable trier of fact would

      not be able to form inferences as to each material element of the offense. Id.


[6]   In order to show that Monroe was in possession of paraphernalia, the State was

      required to prove that Monroe possessed a raw material, an instrument, a

      device, or other object that he intended to use to introduce a controlled

      substance into his body. Indiana Code § 35-48-4-8.3(a)(1). Possession may be

      actual or constructive. Trigg v. State, 725 N.E.2d 446, 449 (Ind. Ct. App. 2000).

      Constructive possession is “an intent and capability to maintain control and

      dominion” over the illicit items. Crabtree v. State, 479 N.E.2d 70, 75 (Ind. Ct.

      App. 1985). When, as here, a person does not have exclusive possession of the


      Court of Appeals of Indiana | Memorandum Decision 03A04-1408-CR-368 | February 3, 2015   Page 3 of 4
      premises, mere presence is not sufficient proof of intent to possess. Id. Rather,

      the inference of intent must be bolstered by showing additional circumstances,

      such as: proximity to contraband in plain view, attempted flight, defendant’s

      admission of ownership of contraband, and furtive conduct. Id.


[7]   Monroe maintains that the State did not present sufficient evidence to support a

      finding that he had constructive possession of the pipe. Here, although Monroe

      did not have exclusive possession of the truck, additional circumstances beyond

      his mere presence bolstered the inference that he had the intent to possess the

      paraphernalia. The pipe was in plain view and in close proximity to Monroe.

      It was found directly where his feet had been. Tr. p. 10. Moreover, both

      Officer Kraig and Officer Kris testified that Monroe admitted to them that the

      pipe belonged to him. Tr. p. 8, 11. Therefore, we find that there was sufficient

      evidence to convict Monroe of possession of paraphernalia.


[8]   The judgment of the trial court is affirmed.


      Vaidik, C.J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 03A04-1408-CR-368 | February 3, 2015   Page 4 of 4